STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

DYLAN       HUGHES                                                                               NO.         2022   CW    1246

VERSUS


COURTNEY         HARVEY                                                                    NOVEMBER             22,       2022




In    Re:          Courtney          Harvey,             applying            for       supervisory              writs,         21st
                   Judicial          District                Court,              Parish      of        St.      Helena,         No.
                   23607.




BEFORE:            WHIPPLE,      C. J.,            GUIDRY AND WOLFE,                       JJ.


        STAY       DENIED;       WRIT              NOT       CONSIDERED.                   This        writ     application

failed       to      include         a    copy          of    each          pleading         on        which     the      ruling
was     founded,       including the amended                                      petition/ motion                  to    modify
custody          and the custody decree sought                                    to   be        amended,        and      a    copy
of    the    judgment           complained                   of    in       violation            of      Rule    4- 5( 6)       and

 8)    of    the     Uniform      Rules            of    Louisiana               Courts      of       Appeal.


        Supplementation                       of        this            writ        application                  and/ or         an

application             for    rehearing             will          not      be     considered.               Uniform          Rules

of    Louisiana         Courts           of   Appeal,             Rules      2- 18. 7 &          4- 9.


        In       the    event    relator                seeks          to    file      a    new        application             with

this        court,        it     must              contain              all        pertinent                 documentation,

including          the    missing             items          noted          herein,         and        must     comply         with


Uniform          Rules    of    Louisiana                Courts             of    Appeal,         Rule        2- 12. 2.         Any
new    application             must           be    filed          on       or    before         November           30,       2022,

and must contain a copy of this ruling.

                                                                  VGW
                                                                  JMG

                                                                  EW




COURT       OF   APPEAL,        FIRST         CIRCUIT




46          Pyyi
            P
                 U

                 FOR
                       CLERK
                        THE
                                OF
                               COURT
                                         COURT